Citation Nr: 1722211	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left shoulder tendinitis/bursitis.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to increases in the "staged" (0 percent from April 23, 2007, through September 28, 2011, and 10 percent from November 30, 2011) ratings assigned for right foot hallux valgus, with calluses (right foot disability).

4.  Entitlement to increases in the "staged" (0 percent from April 23, 2007, to July 10, 2012, and 10 percent from that date) ratings assigned for left foot hallux valgus, with calluses (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984, from February 1985 to June 1998, and from October 2004 to November 2005, with additional service in the reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for calluses on both feet, rated 0 percent.  A June 2012 rating decision awarded a temporary total (100 percent) convalescence rating for the right foot disability from September 29, 2011, through November 29, 2011, (and the right foot rating for that period of time is not on appeal).  An October 2013 rating decision granted service connection for right foot hallux valgus, with calluses, rated 10 percent effective July 10, 2012, and for left foot hallux valgus, with calluses, rated 0 percent effective July 10, 2012.  [The rating decision essentially substituted ratings under Diagnostic Code (Code) 5280 for hallux valgus in place of the ratings under Code 7819 for calluses.]  A May 2015 rating decision awarded a 10 percent rating for the right foot disability, from November 30, 2011 (following the temporary total convalescence rating).  An October 2016 rating decision increased the rating for the left foot disability from 0 to 10 percent effective July 10, 2012.      

In May 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary is associated with the record.  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is associated with the record.  In March 2016, the case was remanded for additional development.  

The October 2016 rating decision also granted service connection for posttraumatic stress disorder (PTSD) and for a right knee disability, and those matters are no longer on appeal.  

The left shoulder disability issue is so characterized to reflect the pathology addressed in the February 2008 rating decision on appeal.  

The March 2016 Board decision also referred to the agency of original jurisdiction (AOJ) a claim to reopen the claim of service connection for tinnitus (raised at the January 2016 Board hearing).  A review of the claims file found no action was taken on the referral.  Accordingly, the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of service connection for left ear hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required. 


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's left shoulder degenerative joint disease (DJD) and bursitis/tendinitis had their onset in service.

2.  Prior to September 29, 2011, the Veteran's right foot disability is not shown to have been manifested by pathology and/or functional impairment equivalent to (or approximating) amputation of the great toe without metatarsal involvement; from November 30, 2011, the right foot disability is not shown to be manifested by pathology and/or impairment equivalent to (or approximating) severe hallux valgus or amputation of the great toe with removal of metatarsal head.
   
3.  Prior to July 10, 2012, the Veteran's left foot disability is not shown to have been manifested by pathology and/or functional impairment equivalent to (or approximating) amputation of the great toe without metatarsal involvement; from that date, the left foot disability is not shown to have been manifested by pathology and/or impairment equivalent to (or approximating) severe hallux valgus or amputation of the great toe with removal of metatarsal head.


CONCLUSION OF LAW

1.  Service connection for left shoulder DJD and bursitis/tendinitis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A compensable rating for the Veteran's right foot disability prior to September 29, 2011, and/or a rating in excess of 10 percent from November 30, 2011, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5171, 5280 (2016).
   
3.  A compensable rating for the Veteran's left foot disability prior to July 10, 2012, and/or a rating in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5171, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants service connection for left shoulder DJD and bursitis/tendinitis, there is no reason to belabor the impact of the VCAA on that matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.
As the matters of the ratings for the right and left feet are on appeal from the rating decision that granted service connection and assigned an initial rating and effective date for the award, statutory notice has served its purpose and is no longer necessary.  An August 2010 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  A notice deficiency is not alleged.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2016 hearing, the undersigned explained what was needed to substantiate the claims, elicited testimony regarding the state of the disabilities, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2).  

The Veteran's pertinent treatment records have been secured.  She was afforded VA foot examinations in August 2007, July 2012, and October 2016 (pursuant to the Board's March 2016 remand).  The Board finds the examination reports adequate for rating purposes as they cumulatively note the findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  [Private podiatric records from Dr. D.G. are unavailable because they were destroyed.]  VA's duty to assist is met.  
  
Service Connection for Left Shoulder Bursitis/Tendinitis

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §  3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records (STRs) note several complaints of left shoulder pain during and between periods of active duty service.  In April 1996, she reported left shoulder pain for one month.  On examination, the empty can test was positive.  The assessment was left shoulder tendinitis.  Between June and October 2000, she reported left shoulder and upper back pain on several occasions.  The various assessments were left shoulder strain, left subscapular bursitis, and persistent medial scapular pain, likely bursitis.  Bursitis was also noted in a May 2001 report of medical history and tendinitis was noted on December 2002 MRI.  Finally, an April 2005 STR notes an assessment of left shoulder chronic bursitis.

On August 2007 VA examination, the Veteran reported posterior left shoulder pain that began in the 1990s.  The diagnosis was left shoulder bursitis/tendinitis.  

June 2011 and August 2011 left shoulder MRIs were negative; a September 2013 MRI showed tendinopathy of supraspinatus muscles and a very small subacromial spur.  See October 2013 clinical record.  An October 2015 left shoulder MRI showed interval development of a large region of signal abnormality within the posterior superior humeral head most consistent with avascular necrosis without subchondral collapse; and supraspinatus, infraspinatus, and subscapularis tendinopathy without discrete rotator cuff tear.   

On September 2016 VA (fee basis) shoulder examination, the Veteran was diagnosed with left shoulder DJD, rotator cuff tendinitis, and osteonecrosis (avascular necrosis).  The examiner opined that DJD and rotator cuff tendinitis were at least as likely as not incurred in or caused by service.  The examiner explained that such "is supported by numerous instances in the medical record (i.e. 6/24/04 and 2002) for left shoulder pain."  The examiner noted that the etiology of the osteonecrosis noted on the recent MRI is a new diagnosis and opined it doubtful that it is a progression of DJD.

An October 2016 supplemental opinion [by a VA Appeals Management Center (AMC) medical officer] discussed at length the relationship between the Veteran's tendinitis and avascular necrosis (a diagnostic entity that was not encompassed by the AOJ's adjudication).  Her opinion and rationale do not contradict those of the September 2016 examiner regarding left shoulder DJD and tendinitis.       

Analysis

It is not in dispute that the Veteran currently has left shoulder DJD and bursitis/tendinitis, and that she had left shoulder complaints in service, first noted in 1996 (on active duty) and diagnosed as tendinitis and bursitis.  What remains to be established to substantiate her claim is whether there is a nexus between her currently diagnosed DJD and bursitis and her active service/complaints therein; that is a medical question.  

Competent (medical) evidence in the record supports that the Veteran's left shoulder DJD and bursitis/tendinitis are related to their service.  A September 2016 examiner opined that the Veteran's left shoulder DJD and rotator cuff tendinitis are at least as likely as not incurred in or caused by service.  While the dates of complaints noted in the rationale were not during active duty, they support that there was continuity of symptoms since onset, as alleged.  The Board has no reason to question the opinion offered by that VA provider.  There is no medical opinion evidence in the record that contradicts that provider's opinion.  

Considering the overall evidence, and resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds it is reasonably shows that the Veteran's left shoulder DJD and bursitis/tendinitis had their onset during active service, and that service connection for such left shoulder disability is warranted. 

Increased Rating for Left and Right Foot Hallux Valgus, with Calluses

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's service-connected left and right foot hallux valgus disabilities are currently assigned staged ratings under Code 5280.  Code 5280 provides that unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or when severe, if equivalent to amputation of the great toe.  As Code 5280 does not provide for ratings in excess of 10 percent, following the analogy guided under Code 5280, for a rating in excess of 10 percent the comparison would be the criteria in Code 5171 (for rating amputation of a great toe).  Under Code 5171, amputation of the great toe without metatarsal involvement warrants a 10 percent rating; with removal of the metatarsal head warrants a 30 percent rating. 38 C.F.R. § 4.71.

The Veteran's service-connected left and right foot hallux valgus disabilities were previously rated by analogy under Code 7899-7819.  Code 7819 (for benign skin neoplasms, i.e., calluses (of themselves)) provides that ratings should be based on impairment of function.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Factual Background

On August 2007 VA foot examination, the Veteran reported that she began experiencing foot pain in 1995 or 1996.  She reported a painful callus on the plantar aspect of her right fifth metatarsal that must be shaved every three to four months.  She used inserts, but not orthotics.  She reported being able to drive, work, and perform the activities of daily living.  On examination, there were calluses under the fifth metatarsal head, medial aspect of the big toe metatarsophalangeal joint, and medial distal big toe.  There was no pain on manipulation of the feet.  She was able to pronate, supinate, and stand on her toes.  There was no abnormal varus or valgus of the heels.  Mild bunions were noted on both feet; hammertoes were not present. The diagnosis was calluses of the feet.  X-rays showed mild bilateral hallux valgus, but no evidence of fracture or dislocation.   

June 2010 x-rays showed bilateral bunions, right foot greater than left.  

October 5, 2010 x-rays showed mild bilateral hallux valgus deformities.  The hallux valgus was described as "very mild...deformity slightly greater on the right than left.  There is no fracture, dislocation or other significant bone joint or soft tissue abnormality."  

An October 19, 2010 podiatry record notes complaints of painful bilateral bunions, right greater than left.  The Veteran also reported plantar fasciitis in each foot.  On examination, length and appearance of all toes were normal.  Hyperkeratotic tissue was noted to the plantar aspect of both fifth toes; there were no open lesions.  Muscle strength testing was normal.  Pain to palpation to the right hallux medial eminence was noted; range of motion was normal without pain or crepitus bilaterally.  The assessment was mild to moderate hallux valgus bilaterally, hyperkeratosis under both fifth toes, and plantar fasciitis bilaterally.   

A July 2011 podiatry record notes complaints of bilateral bunion pain, right greater than left.  The Veteran also reported painful calluses on the plantar side of her fifth toes on both feet.  On examination, hyperkeratotic tissue was noted to the plantar aspect of both fifth toes.  There was pain to palpation to the right hallux medial eminence.  The assessment was mild to moderate hallux valgus deformity, hyperkeratosis under both fifth toes, and Achilles tendinitis bilaterally.  

On September 29, 2011, the Veteran underwent a right foot chevron bunionectomy.  Following surgery, x-rays showed osteotomy of the first metatarsal, a single Steinmann pin in position, and a slight lateral displacement of the distal osteotomy fragment.  [As noted above, the right foot disability was assigned a total rating was assigned from that day through November 29, 2011.]

A November 2011 follow-up record notes that the Veteran was walking using a surgical shoe, but without a crutch or cane.  Her incision was well healed and alignment of the right great toe was good.  The podiatrist noted that the surgery required "significant movement of the distal fragment" to correct the bunion, thus leaving only a small portion of the metatarsal overlapping.  He explained that it may take up to one year for the bones to remodel and heal due to the small percentage of bone to bone contact.    

January 2012 right foot x-rays showed the K-wire had been withdrawn from the osteotomy site of the first metatarsal where the fragments remained in unchanged position without evidence of healing; the bony structures were generally osteoporotic.  

May 2012 right foot x-rays showed mild hallux valgus.  Joint spaces were preserved without significant joint space narrowing, sclerosis, or osteophyte formation.  CT scan of the right foot showed post-surgical changes of first metatarsal osteotomy, where incomplete bony healing may reflect partial non-union; plantar callus formation was noted over the fifth metatarsal head.   

On July 2012 VA foot examination, the examiner noted that the Veteran was diagnosed with painful bilateral bunions and hallux valgus in 2009.  She reported that she would like to have her left bunion repaired once the right is healed.  On examination, there was mild or moderate (not severe) hallux valgus of both feet.  Functioning was not so diminished that the Veteran would be equally served by amputation.  Morton's neuroma, hammer toe, hallux rigidus, pas cavus (claw foot), malunion/nonunion of tarsal or metatarsal bones, weak foot, and other foot injuries were not noted.  A 5.5 cm by 0.25 cm scar was noted, but was not painful or unstable, and was less than 39 square centimeters in area.  X-rays were interpreted as normal.  The examiner opined that the Veteran's foot disabilities do not impact on her ability to work. 
   
A September 2012 clinical record notes complaints of some pain and clicking in her right great toe.  On examination, her incision was well healed and there was no pain to palpation of the right hallux.  There was a slight popping/crepitus sensation noted with range of motion.  She also complained of pain in the back of her heel and Achilles tendon.  The assessment was status post bunionectomy right foot, non-union.

October 2012 right foot x-rays showed evidence of prior bunionectomy, but no evidence of fracture or dislocation.  The examiner noted that previously described fractures of the first metatarsal were no longer visualized; there was no significant soft tissue swelling.  
A May 2013 clinical record notes the Veteran's complaints of right great toe clicking.  She denied pain, but requested adjustments to her inserts.  On examination, there was pain to palpation of the first interspace of the right hallux; there was no crepitus or popping recreated on range of motion testing.  Review of previous x-rays found good healing at the osteotomy sites.  The assessment was status post bunionectomy right foot and Achilles tendinitis. 

On October 2016 VA (fee basis) foot examination, the Veteran reported calluses and bunions on both feet.  She reported pain and swelling, describing the pain in the calluses like a pin.  She reported that her right great toe pops and locks.  On examination, the examiner noted pain on use and manipulation in both feet, but not swelling.  Calluses were noted on the right foot and decreased left foot arch height was noted.  Marked pronation, "inward" bowing of the Achilles' tendon, marked inward displacement and severe spasm of the Achilles' tendon, Morton's neuroma, hammer toes, hallux rigidus, pes cavus (claw foot), malunion or non-union of the tarsal or metatarsal bones, and other foot injuries were not shown.  Pain in both feet was noted on weight bearing; the Veteran reported difficulty walking, which limited her exercise; she denied use of an assistive device.  Functioning was not so diminished that the Veteran would be equally served by amputation with prosthesis.  The diagnosis was mild or moderate (not severe) hallux valgus of both feet, plantar fasciitis of both feet, and flat foot left.  The examiner opined that the Veteran's bilateral foot disability impacts occupational activities as she has difficulty walking and with prolonged standing.  

Analysis

As was noted above, the Veteran has various bilateral foot pathologies which are not service-connected (and not for consideration in rating the bilateral hallux valgus disability, with calluses).  A bunion is an abnormal prominence of the first metatarsal head accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 260 (32nd Ed. 2012).  Valgus deformity has been acknowledged to be a complication of a foot bunion; however, heel disability has not.  Furthermore, the record notes right ankle complaints which are not part of the service-connected foot entities, and are not for consideration herein.  

Right Foot Hallux Valgus

The Veteran's right foot disability has been assigned "staged" ratings of 0 percent from April 23, 2007, through September 28, 2011, and 10 percent from November 30, 2011.  

The record does not show that, prior to right foot bunionectomy surgery on September 29, 2011,  the right foot bunion with hallux valgus deformity and calluses was manifested by symptoms and impairment warranting a compensable rating.  On August 2007 VA examination, the Veteran reported a painful right fifth toe callus requiring shaving every three to four months, but denied pain on manipulation of both feet and reported being able to drive, work, and perform activities of daily living.  Accordingly, in consideration of Code 7819, the impairment of function caused by calluses was not compensable.  August 2007 x-rays showed mild bilateral hallux valgus; the examiner described the bunion as mild.  Similar findings of very mild hallux valgus were noted on October 2010 x-ray.  Although the Veteran reported pain on palpation to the hallux medial eminence, strength was normal and range of motion was normal without pain or crepitus bilaterally.  See October 19, 2010, and July 2011 podiatry clinical records.  As she had not undergone surgery and impairment equivalent to or approximating amputation of the great toe was not shown, the criteria for a 10 percent rating under Code 5280 were neither met, nor approximated, and a compensable rating was not warranted.  See 38 C.F.R. § 4.31.

The analysis proceeds to whether a rating in excess of 10 percent is warranted for any period of time from November 30, 2011.  The record does not show that at any time since that date the Veteran's right foot disability has been manifested by severe symptoms, or impairment equivalent to (or approximating) amputation of the great toe with metatarsal head removal.  On July 2012 and October 2016 foot examinations, both examiners described the right foot hallux valgus disability as mild to moderate.  October 2012 right foot x-rays found no evidence of fracture or dislocation or soft tissue swelling.  While pain was noted on palpation of the right great toe, and the Veteran reported occasional clicking, the evidence does not show impairment equivalent to or approximating amputation of the great toe.  Accordingly, a rating in excess of 10 percent is not warranted for any period of time since November 30, 2011. 

Left Foot Hallux Valgus

The Veteran's left foot disability has been assigned "staged" ratings of 0 percent from April 23, 2007, to July 10, 2012, and 10 percent from that date.  

The record does not show that, prior to July 10, 2012, the left foot bunion with hallux valgus deformity and calluses was manifested by symptoms and impairment warranting a compensable rating.  On August 2007 VA examination, she denied pain on manipulation of both feet and reported being able to drive, work, and perform the activities of daily living.  Accordingly, in consideration of Code 7819, the impairment of function caused by her left foot calluses was not compensable.  August 2007 x-rays showed mild bilateral hallux valgus; the examiner described the bunion as mild.  Notably, the left foot bunion has consistently been described as less severe than the right.  See October 19, 2010, and July 2011 podiatry clinical records.  As she had not undergone surgery, and did not have impairment equivalent to or approximating amputation of the great toe, the criteria for a 10 percent rating under Code 5280 were neither met, nor approximated, and a compensable rating was not warranted.  See 38 C.F.R. § 4.31.

The analysis proceeds to consideration of whether a rating in excess of 10 percent is warranted for any period of time from July 10, 2012, the date upon which the Veteran's complaints had progressed in severity to the extent she was considering surgical intervention to relieve the problem.  The record does not show that at any time since that date the Veteran's left foot disability has been manifested by severe symptoms, or impairment equivalent to (or approximating) amputation of the great toe with metatarsal head removal.  On July 2012 and October 2016 foot examinations, both examiners described the left foot hallux valgus disability as mild to moderate.  While pain was reported with weight bearing and manipulation of the foot, the evidence does not show impairment equivalent to or approximating amputation of the great toe.  Although the Veteran has reported left heel/Achilles pain and the record notes diagnoses of left foot plantar fasciitis and flat foot, there is no competent evidence relating such to her hallux valgus and/or calluses.  Accordingly, a rating in excess of 10 percent is not warranted for any period of time since July 10, 2012. 

The manifestations and impairment associated with the Veteran's bilateral hallux valgus deformity with calluses (pain, pain on manipulation, occasional right toe popping, and difficulty standing or walking for prolonged periods of time), are fully contemplated by the schedular ratings currently assigned.  Therefore the schedular criteria are not inadequate.  Notably, schedular criteria provide for higher ratings, but the criteria for such ratings are not met.  There is nothing exceptional or unusual about the Veteran's bilateral foot disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not show, nor has the Veteran alleged, that she is unemployable due to her service-connected foot disabilities; she reported working as an athletics coach and studying to earn an MBA degree.  See November 2010, January 2014, January 2016, and December 2016 clinical records.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

Service connection for left shoulder DJD and bursitis/tendinitis is granted.

A compensable rating for the Veteran's right foot disability prior to September 29, 2011, and a rating in excess of 10 percent from November 30, 2011, are denied.

A compensable rating for the Veteran's left foot disability prior to July 10, 2012, and a rating in excess of 10 percent from that date, are denied.

REMAND

On July 2010 VA audiological evaluation to ascertain the etiology of her left ear hearing loss the examiner opined, "It is as likely as not that the hearing loss which was present at enlistment has declined minimally due to the original reason for its presence..." (i.e., not due to active service).  The examiner did not adequately explain whether the minimal decline noted is clinically significant, i.e., whether it reflects an actual increase in severity.

The report of the October 2016 fee basis examination is internally inconsistent and inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The examiner confused the left and right ears on several occasions.  She reported that she was "unable to verify a threshold shift...for the left ear" during service, but also checked the box indicating that the Veteran's pre-existing left ear hearing loss was aggravated beyond normal progression in military service.  

Furthermore, in November 2016 correspondence, the Veteran reported that she would be scheduling a future appointment with the Baltimore VAMC audiology department.  VA treatment/examination records to December 2016 are associated with the record, but the most recent records pertain to the Veteran's left shoulder, not hearing loss.  Up-to-date records of all VA evaluations or treatment the Veteran may have received for hearing loss may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record updated (those not already associated with the record) records of all VA examinations/treatment the Veteran has received for hearing loss, including at the Baltimore VAMC audiology clinic, since November 2016.  

2.  The AOJ should thereafter arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the presence and etiology of her claimed left ear hearing loss disability.  The Veteran's claim file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

Based on review of the record and interview and examination of the Veteran, the examiner should opine whether during active duty there was a clinically significant decrease in left ear hearing acuity (as reflected by puretone threshold testing).  The examiner should discuss whether any increase in left ear puretone thresholds from entrance to separation reflects an actual increase in severity of hearing loss, with some discussion (including citation to medical literature) regarding the extent of variation in puretone thresholds that is required for any puretone threshold shift to be considered significant.  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


